                                        Case 3:18-cv-01865-RS Document 213 Filed 03/28/19 Page 1 of 9



                               1

                               2

                               3

                               4

                               5

                               6

                               7

                               8                               UNITED STATES DISTRICT COURT
                               9                              NORTHERN DISTRICT OF CALIFORNIA
                              10                                  SAN FRANCISCO DIVISION
                              11
 115 PINE AVENUE, SUITE 500




                              12   STATE OF CALIFORNIA, et al.,            Case No. 3:18-cv-01865-RS
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13                Plaintiffs,
                                   v.                                      JOINT STIPULATION AND [PROPOSED]
                              14                                           ORDER TO EXTEND TIME TO FILE
                                   WILBUR L. ROSS, JR., et al.,            BILL OF COSTS AND MOTION FOR
                              15                                           ATTORNEYS’ FEES
                                                Defendants.
                              16
                                                                           Dept: 3
                              17                                           Judge: The Honorable Richard G. Seeborg

                              18                                           Trial Date: January 7, 2019
                                                                           Complaint Filed: March 26, 2018
                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                             1
DWK DMS 3373757v1                                 STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
                                                       BILL OF COSTS AND MOTION FOR ATTORNEYS’ FEES
                                         Case 3:18-cv-01865-RS Document 213 Filed 03/28/19 Page 2 of 9



                               1           Plaintiffs State of California, County of Los Angeles, and Cities of Los Angeles, Fremont,

                               2   Long Beach, Oakland, and Stockton, and the Los Angeles Unified School District (collectively

                               3   “Plaintiffs”) and Defendants Wilbur L. Ross, Jr., U.S. Department of Commerce, Ron Jarmin, and

                               4   U.S. Census Bureau (collectively, “Defendants,” and together with Plaintiffs, the “Parties”), by

                               5   and through their respective attorneys of record, stipulate as follows:

                               6           WHEREAS, on March 13, 2019, the Court entered its final judgment, order of vacatur,

                               7   and permanent injunction;

                               8           WHEREAS, pursuant to Federal Rule of Civil Procedure § 54(d)(2)(B), Plaintiffs have

                               9   until March 27, 2019 (14 days from the entry of judgment) to file a memorandum and motion for

                              10   attorneys’ fees;

                              11           WHEREAS, pursuant to Federal Rule of Civil Procedure § 54(d)(1), Plaintiffs have until
 115 PINE AVENUE, SUITE 500




                              12   March 27, 2019 (14 days from the entry of judgment) to file their bill of costs;
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13           WHEREAS, while the Parties await the resolution of appeals, the Parties wish to extend

                              14   the time to file a bill of costs and a motion for attorneys’ fees; and

                              15           WHEREAS, pursuant to Rule 6-2 of the Local Rules of Practice in Civil Proceedings

                              16   before the United States District Court for the Northern District of California, the court may, after

                              17   stipulation, extend the time for filing a motion for attorneys’ fees as set forth in Rule 54-5; and

                              18           WHEREAS, pursuant to Rule 6-2 of the Local Rules of Practice in Civil Proceedings

                              19   before the United States District Court for the Northern District of California, the court may, after

                              20   stipulation, extend the time for filing a bill of costs as set forth in Rule 54-1;

                              21           THEREFORE, the parties hereby stipulate that:

                              22           The Parties stipulate that the time to file a bill of costs and a motion for attorneys’ fees

                              23   and costs shall be extended to 30 days after the issuance of the final, non-appealable

                              24   administrative or judicial decision.

                              25   \\\

                              26   \\\

                              27   \\\

                              28   \\\
                                                                                 2
DWK DMS 3373757v1                                     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
                                                           BILL OF COSTS AND MOTION FOR ATTORNEYS’ FEES
                                      Case 3:18-cv-01865-RS Document 213 Filed 03/28/19 Page 3 of 9



                               1

                               2   DATED: March 27, 2019                    SUE ANN SALMON EVANS, SBN 151562
                                                                            KEITH A. YEOMANS, SBN 245600
                               3                                            DANNIS WOLIVER KELLEY
                                                                            115 Pine Ave., Suite 500
                               4                                            Long Beach, CA 90802
                                                                            Telephone: (562) 366-8500
                               5                                            Fax: (562) 366-8505
                                                                            Email: kyeomans@dwkesq.com
                               6

                               7                                            By: /s/ Keith A. Yeomans
                                                                            KEITH A. YEOMANS
                               8
                                                                            Attorneys for Plaintiff-Intervenor
                               9                                            Los Angeles Unified School District
                              10
                                   DATED: March 27, 2019                    XAVIER BECERRA
                              11                                            Attorney General of California
                                                                            MARK R. BECKINGTON
                                                                            ANTHONY R. HAKL
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802




                                                                            Supervising Deputy Attorneys General
   DANNIS WOLIVER KELLEY




                              13                                            GABRIELLE D. BOUTIN, SBN 267308
                                                                            ANNAT. FERRARI, SBN 261579
                              14                                            R. MATTHEW WISE, SBN 238485
                                                                            NOREEN P. SKELLY, SBN 186135
                              15                                            Deputy Attorneys General

                              16                                            By: /s/ Gabrielle D. Boutin
                                                                            GABRIELLE D. BOUTIN
                              17                                            Deputy Attorney General

                              18                                            Attorneys for Plaintiff State of California, by
                                                                            and through Attorney General Xavier Becerra
                              19
                                   DATED: March 27, 2019                    CHARLES L. COLEMAN III, SBN 65496
                              20                                            DAVID I. HOLTZMAN
                                                                            HOLLAND & KNIGHT LLP
                              21                                            50 California Street, 28th Floor
                                                                            San Francisco, CA 94111
                              22                                            Telephone: (415) 743-6970
                                                                            Fax: (415) 743-6910
                              23                                            Email: charles.coleman@hklaw.com

                              24
                                                                            By: /s/ Charles L. Coleman III
                              25                                            CHARLES L. COLEMAN

                              26                                            Attorneys for Plaintiff County of Los Angeles

                              27

                              28
                                                                           3
DWK DMS 3373757v1                               STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
                                                     BILL OF COSTS AND MOTION FOR ATTORNEYS’ FEES
                                      Case 3:18-cv-01865-RS Document 213 Filed 03/28/19 Page 4 of 9



                               1   DATED: March 27, 2019                    MIKE FEUER
                                                                            City Attorney For The City Of Los Angeles
                               2                                            VALERIE FLORES, SBN 138572
                                                                            Managing Senior Assistant City Attorney
                               3                                            200 North Main Street, 7th Floor, MS 140
                                                                            Los Angeles, CA 90012
                               4                                            Telephone: (213) 978-8130
                                                                            Fax: (213) 978-8222
                               5                                            Email: valerie.flores@lacity.org

                               6
                                                                            By: /s/ Valerie Flores
                               7                                            VALERIE FLORES
                               8                                            Attorneys for Plaintiff City of Los Angeles
                               9
                                   DATED: March 27, 2019                    HARVEY LEVINE, SBN 61880
                              10                                            City Attorney for the City of Fremont
                                                                            3300 Capitol Ave.
                              11                                            Fremont, CA 94538
                                                                            Telephone: (510) 284-4030
 115 PINE AVENUE, SUITE 500




                              12                                            Fax: (510) 284-4031
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                                                                            Email: hlevine@fremont.gov
                              13
                                                                            By: /s/ Harvey Levine
                              14                                            HARVEY LEVINE
                              15                                            Attorneys for Plaintiff City of Fremont
                              16

                              17   DATED: March 27, 2019                    CHARLES PARKIN
                                                                            City Attorney for the City of Long Beach
                              18                                            MICHAEL J. MAIS, SBN 90444
                                                                            Assistant City Attorney
                              19                                            333 W. Ocean Blvd., 11th Floor
                                                                            Long Beach CA, 90802
                              20                                            Telephone: (562) 570-2200
                                                                            Fax: (562) 436-1579
                              21                                            Email: Michael.Mais@longbeach.gov

                              22
                                                                            By: /s/ Michael J. Mais
                              23                                            MICHAEL J. MAIS

                              24                                            Attorneys for Plaintiff City of Long Beach

                              25

                              26

                              27

                              28
                                                                           4
DWK DMS 3373757v1                               STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
                                                     BILL OF COSTS AND MOTION FOR ATTORNEYS’ FEES
                                      Case 3:18-cv-01865-RS Document 213 Filed 03/28/19 Page 5 of 9



                               1   DATED: March 27, 2019                    JOHN LUEBBERKE, SBN 164893
                                                                            City Attorney for the City of Stockton
                               2                                            425 N. El Dorado Street, 2nd Floor
                                                                            Stockton, CA 95202
                               3
                                                                            Telephone: (209) 937-8333
                               4                                            Fax: (209) 937-8898
                                                                            Email: John.Luebberke@stocktonca.gov
                               5

                               6                                            By: /s/ John Luebberke
                                                                            JOHN LUEBBERKE
                               7
                                                                            Attorneys for Plaintiff City of Stockton
                               8

                               9   DATED: March 27, 2019                    BARBARAJ. PARKER
                                                                            City Attorney for the City of Oakland
                              10                                            MARIA BEE
                                                                            Special Counsel
                              11                                            ERIN BERNSTEIN, SBN 231539
                                                                            Supervising Deputy City Attorney
                                                                            MALIA MCPHERSON
 115 PINE AVENUE, SUITE 500




                              12
                                                                            Attorney
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13                                            City Hall, 6th Floor
                                                                            1 Frank Ogawa Plaza
                              14                                            Oakland, California 94612
                                                                            Telephone: (510) 238-3601
                              15                                            Fax: (510) 238-6500
                                                                            Email: Ebernstein@Oaklandcityattorney.Org
                              16
                                                                            By: /s/ Erin Bernstein
                              17                                            ERIN BERNSTEIN

                              18                                            Attorneys for Plaintiff City of Oakland

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                           5
DWK DMS 3373757v1                               STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
                                                     BILL OF COSTS AND MOTION FOR ATTORNEYS’ FEES
                                      Case 3:18-cv-01865-RS Document 213 Filed 03/28/19 Page 6 of 9



                               1   DATED: March 27, 2019                    JOSEPH H. HUNT
                                                                            Assistant Attorney General
                               2                                            BRETT A. SHUMATE
                                                                            Deputy Assistant Attorney General
                               3
                                                                            CARLOTTA P. WELLS
                               4                                            Assistant Branch Director
                                                                            KATE BAILEY
                               5                                            MARSHA EDNEY
                                                                            STEPHEN EHRLICH
                               6                                            CAROL FEDERIGHI
                                                                            Trial Attorneys
                               7
                                                                            United States Department of Justice
                               8                                            Civil Division, Federal Programs Branch
                                                                            1100 L Street NW
                               9                                            Washington, DC 20530
                                                                            Phone: (202) 514-9239
                              10                                            Email: Kate.Bailey@usdoj.gov
                              11
                                                                            By: /s/ Kate Bailey
 115 PINE AVENUE, SUITE 500




                              12
                                                                            KATE BAILEY
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13
                                                                            Attorneys for Defendants
                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                           6
DWK DMS 3373757v1                               STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
                                                     BILL OF COSTS AND MOTION FOR ATTORNEYS’ FEES
                                      Case 3:18-cv-01865-RS Document 213 Filed 03/28/19 Page 7 of 9



                               1                                      FILER’S ATTESTATION

                               2            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Keith A. Yeomans hereby

                               3   attests that concurrence in the filing of this document has been obtained from all the signatories

                               4   above.

                               5   Dated: March 27, 2019                                /s/ Keith A. Yeomans
                                                                                        Keith A. Yeomans
                               6

                               7

                               8

                               9

                              10

                              11
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                               7
DWK DMS 3373757v1                                   STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
                                                         BILL OF COSTS AND MOTION FOR ATTORNEYS’ FEES
                                      Case 3:18-cv-01865-RS Document 213 Filed 03/28/19 Page 8 of 9



                               1                                   CERTIFICATE OF SERVICE

                               2          I hereby certify that on March 27, 2019, I served the foregoing with the Clerk of Court

                               3   using the CM/ECF system which will automatically send email notification of such filing to the

                               4   attorneys of record.

                               5

                               6   Dated: March 27, 2019                               /s/ Keith A. Yeomans
                                                                                       Keith A. Yeomans
                               7

                               8

                               9

                              10

                              11
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                               8
DWK DMS 3373757v1                                   STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
                                                         BILL OF COSTS AND MOTION FOR ATTORNEYS’ FEES
                                      Case 3:18-cv-01865-RS Document 213 Filed 03/28/19 Page 9 of 9



                               1                                        [PROPOSED] ORDER

                               2   PURSUANT TO STIPULATION,

                               3          Upon consideration thereof, and it otherwise appearing proper to do so, it is hereby

                               4   ORDERED that the deadline to file a bill of costs and a motion for attorneys’ fees shall be

                               5   extended to 30 days after the issuance of the final, non-appealable administrative or judicial

                               6   decision.

                               7

                               8   IT IS SO ORDERED.

                               9

                              10   DATED: March 28
                                                __, 2019                                ______________________________
                                                                                        HON. RICHARD SEEBORG
                              11                                                        United States District Court Judge
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                              9
DWK DMS 3373757v1                                  STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
                                                        BILL OF COSTS AND MOTION FOR ATTORNEYS’ FEES
